Pee Cueiam.
This suit was brought to recover compensation for the breach of a contract entered into by the respective litigants and resulted in a judgment in favor of the plaintiff. The only ground upon which the defendants seek to reverse the judgment is that the trial court erroneously refused to strike out the plaintiff’s complaint upon the motion of defendants’ counsel.
By the terms of the contract between the parties the plaintiff was to do certain concrete work, including curbing and grading upon the premises of the motors corporation for a specified sum, the payment of which was guaranteed by the defendants J. Eoy Martin and Chester W. Martin. The complaint avers default by the Cochrane concern in making a payment due to the plaintiff for work and labor done and materials furnished by it under the contract, and the refusal of the defendants J. Eoy Martin and Chester W. Martin to comply with the terms of their contract to guarantee and make the payment upon which the Cochrane Motors Com*586pany had defaulted. Clearly, these averments, if true, disclose liability on the part of the defendants and entitle the plaintiff, in the absence of any defense to the merits being interposed, to a judgment against them.
The judgment under review will be affirmed.